Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments

Applicant’s arguments and amendments, see arguments/remarks and claims, filed 03/08/2021, with respect to claims 1 and 13 have been fully considered and are persuasive. The Claim objections of claim 1, and the 35 U.S.C. 103 rejections of claims 1-4 and 6-17 have been withdrawn. 

Claim Status

Claim 1 has been amended. Claims 2-4 and 6-17 have not been amended. Claims 5 and 18-20 have been previously cancelled. Therefore, claims 1-4 and 6-17 are currently being considered for examination.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

1.	(Currently Amended) A method for determining turf conditions of turf grass across multiple turf grass locations, comprising:
	iteratively passing an electrical signal through one or more sensors disposed on a turf analysis device while the sensors are inserted into a plurality of respective turf locations;
	determining data about a first turf condition at each respective turf location using a processor disposed in the turf analysis device, the processor interpreting a signal from one of the sensors to determine the first turf condition stress indicator about the first turf condition; 
determining ambient temperature data about each respective turf location using the processor, the processor interpreting a signal from one of sensors to determine the ambient temperature data, the processor generating an ambient temperature turf stress indictor; 
	collecting data about a plurality of stress indicators at the plurality of locations of turf using the turf analysis device;
	assimilating the collected data into a database of a computing device communicatively coupled to the turf analysis device; 
	analyzing the collected data, at the computing device, to determine a plurality of turf stress indicators respectively corresponding to each of the plurality of locations in which data was collected;
	weighting each turf stress indicator wherein at least one of the turf stress indicators is weighted differently than another turf stress indicator;

	communicating a recommended course of action in response to the determining the turf performance indicator.

13.	(Currently Amended) A system for determining turf conditions of turf grass across multiple turf grass locations, comprising: 
a turf analysis device configured to collect data about a plurality of conditions of turf at a plurality of locations of turf using a plurality of electrically conductive sensors insertable into the turf; 
a computing device communicatively coupled to the turf analysis device and configured to assimilate the collected data to a database;
an analysis module executable on the computing device and configured to analyze the collected data, at the computing device, to determine a plurality of turf stress indicators respectively corresponding to each of the plurality of conditions in which data was collected at each of the plurality of locations in which data was collected, wherein at least one condition comprises ambient temperature and at least one condition comprises a condition other than ambient temperature; 
determine a turf performance indicator in response to determining each turf stress indicator, the turf performance indicator indicative of the overall quality of the turf as influenced by each turf stress indicator wherein at least one turf stress indicator is weighted differently than at least one other turf stress indicator in determining the turf performance indicator; and


Allowable Subject Matter

Claims 1-4 and 6-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA M KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Monday 6am-2pm EST, Tuesday and Thursday 10am-2pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687